Citation Nr: 0506300	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to the assignment of a rating in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Shelia F. Campbell, Attorney-
At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from March 1980 until February 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

In January 2000, the RO granted a 20 percent evaluation for 
the service-connected diabetes mellitus, effective September 
1999.  In March 2000, the veteran noted his disagreement with 
the assignment of the effective date for the grant of the 20 
percent rating for diabetes mellitus.  A statement of the 
case was issued in May 2000.  However, the veteran did not 
respond.  

Further, in June 2003, the RO granted service connection for 
a bilateral foot disability, erectile dysfunction and a 
psychiatric disorder.  In August 2003, the veteran noted his 
disagreement with the assigned evaluations.  A statement of 
the case was issued in February 2004.  The veteran has not 
responded.  As the appellant has not perfected timely appeals 
to either of these issues, the Board shall review only the 
issue listed on the title page.   

On review of the record, it appears that the RO did not reply 
to separate requests for benefits.  In June 1998, the RO 
received a statement from the veteran's representative that 
requested benefits based on negligent treatment at a VA 
facility The veteran's representative, in essence, claims 
that the VA was negligent in prescribing Prednisone for 
asthma since this medication adversely affected his diabetes 
mellitus.  Further, in April 1999, the veteran's 
representative indicated that the veteran wanted to appeal a 
"TRIU."  It appears that the representative is requesting a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  These issues are 
referred to the RO for appropriate development.  .    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) notice must be consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board does not find 
that any correspondence regarding the assignment of a higher 
evaluation for the service-connected degenerative disc 
disease of the lumbar spine provided to the appellant by the 
RO meets these requirements.  

A review of the February 2004 supplemental statement of the 
case shows that the RO is considering the veteran's lumbar 
disability under Diagnostic Codes 5292 (limitation of motion) 
and 5293 (intervertebral disc syndrome).  In the supplemental 
statement of the case the RO provided the veteran with the 
criteria for rating the disability under Diagnostic Code 5292 
and 5293 including the September 2002 amendments.  However, 
the criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293 and disabilities of the spine were again 
amended in September 2003.  The RO has not had the 
opportunity to review this claim in conjunction with the new 
rating criteria nor has the veteran been informed of the new 
rating criteria.  Moreover, the veteran has not been examined 
in conjunction with the new amendments.  

In April 2000, the veteran applied for vocational 
rehabilitation with the VA.  These records would be 
beneficial in reviewing his pending claim for an increased 
rating for the low back disability.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Send the veteran a VCAA letter with 
respect to the rating assigned for his 
low back disability.

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, and 
associate it with the claims folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined to evaluate 
the severity of his service-connected 
lumbosacral spine disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report  The examination 
report should include the following:

a.  Any tests deemed necessary 
should be performed.  Range of 
motion studies, including forward 
and lateral flexion, extension, and 
rotation should be performed.  The 
examiner should identify and assess 
any objective evidence of pain, 
noting at what point in the arc of 
motion it occurs.

b.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups.

c.  The examiner should identify any 
neurological involvement.  The 
examiner is requested to identify 
the nerve and indicate whether the 
degree of paralysis is complete or 
incomplete; and if incomplete, 
whether the degree is moderate, 
moderately severe, or severe.  In 
addition, the examiner should elicit 
a history concerning the frequency 
and duration of incapacitating 
episodes necessitating bed rest and 
treatment by a physician.  

The rationale for any opinion expressed 
should be included in the examination 
report.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status, to include consideration 
of the revised rating criteria for spinal 
disorders and all evidence received since 
the last supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




